Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/7/2021 has been entered. Amended Claims 1, 8 and 11-21 have been noted in addition to canceled Claim 2. The amendment has only overcome some of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 1 and 3-21 are currently pending. 

	Specification
2.	The disclosure is objected to because of the following informalities: 
The specification now references several “embodiments” even though only one embodiment is disclosed - namely that of Fig. 1 (wherein Figs. 2-11 show different angles of the Fig. 1 embodiment). Thus, Par [0056] now recites “[W]ith reference to Figures 6 to 9, it can be seen how the filter 18 of the present embodiments is removable and replaceable” even though Figs. 6-9 show the same embodiment. It is therefore unclear which “embodiments” are now being referred to in this paragraph. This problem is present throughout the specification as it is currently amended (including in at least Par [0064]).
Appropriate correction is required.

Claim Objections
3.	The claims listed below are objected to because of the following informalities:  

In Claim 4, change “minimise” to -- minimize -- 
In Claim 20, change “on lateral side of said air inlet chamber” to -- on a lateral side of said air inlet chamber --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 11 recites the limitation “wherein said air inlet chamber includes a centrally disposed cup formation defining a narrowing air transfer channel on each side for increasing velocity of said air stream within said air inlet chamber” which is considered indefinite because it is unclear which sides of which element the recitation “each side” is referring to. The metes and bounds of the claims are consequently unclear.  
	Claims 12-18 are rejected due to their dependency on Claim 11.



Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 4,953,449). 
	Regarding Claim 1, Jackson teaches of a positive pressure vent (Fig. 4) for a vehicle (10’) (see Figs. 3 and 4), including: 
	an air inlet chamber (70) having an air intake port (82) facing into an air stream generated by motion of said vehicle (10’) so as to collect air and form a positive pressure inside said inlet chamber (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5); 
	a filter (54’) adapted to filter said air from said air inlet chamber of particulate matter (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5), said air turning downward from said air inlet chamber through said filter and upward to enter a feeder channel (channel that passes through element (66’)) downstream of said filter (see at least Fig. 4); and 
	a filtered air path (air path between filter (54’) and the outlet of element (66’)) (see Fig. 4) allowing filtered air from said filter into an interior of said vehicle under urging of positive pressure from said inlet chamber and from said feeder channel (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5). 

	Regarding Claim 6, Jackson also teaches that said filter is a membrane filter that causes said collected air to pass through a membrane to filter out said particular matter (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 7, Jackson also teaches that said filter is removable and replaceable from said interior of said vehicle (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 8, Jackson also teaches that said filter is housed in a filter housing (30’) (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 9, Jackson also teaches that said filter housing is adapted to be positioned inside said vehicle (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 10, Jackson also teaches that said filter housing includes a hinged cover (62’) for accessing and removing said filter (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejections set forth in this Office Action, Jackson also teaches that said inlet chamber (70) includes a centrally disposed cup formation (formation comprising element 80, 84, 86 and 88) defining a narrowing air transfer channel on multiple sides (element (86) narrows the channel on a front side of the inlet chamber while element (80) narrows the channel on a rear side of the inlet chamber - see Figs. 4 and 5) that is capable of increasing velocity of said airstream within said air inlet chamber (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 13, Jackson also teaches that said cup formation is hollow and includes an inner space (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 14, Jackson also teaches that said inner space is separated by a wall (52’) defining a non-filtered area (area internal to wall (52’)) and a filtered area (area external to wall (52’)) (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 15, to the extent that Claim 15 is understood in light of the 112(b) rejections set forth in this Office Action, Jackson also teaches that said non-filtered area is in fluid communication with air transfer channels and said filtered area forms part of said filtered air path (see at least Col. 3 line 64 - Col. 4 line 43, Figs. 3-5 and the rejection for Claim 11 above).

	Regarding Claim 16, to the extent that Claim 16 is understood in light of the 112(b) rejections set forth in this Office Action, Jackson also teaches that said inlet chamber includes an outlet aperture (outlet aperture in the bottom of element (74)) (see Figs. 4 and 5) in fluid communication with air transfer channels (the air transfer channels that air flow arrows are shown flowing through in Fig. 5) (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 17, Jackson also teaches that said inlet chamber includes one or more arcuate formations (e.g. the arcuate formation formed by element (88)) for directing airflow into said outlet aperture (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 18, Jackson also teaches that said one or more arcuate formations and outlet aperture are generally disposed at a rear of said inlet chamber (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 19, Jackson also teaches that said air inlet chamber includes at least one water extraction aperture (92) for egress of any collected water (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 20, Jackson also teaches of a cross flow ventilation channel disposed on a lateral side of said air inlet chamber (as can be observed in Fig. 5, a flow direction in the ventilation channel in the upper portion of Fig. 5 (that goes from right to left) is “cross” relative to the flow direction in the ventilation channel in the lower portion of Fig. 5 (that goes from left to right)) (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

	Regarding Claim 21, Jackson also teaches that the cross flow ventilation channel is in fluid communication with an interior of said vehicle (see at least Col. 3 line 64 - Col. 4 line 43 and Figs. 3-5).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Manara (EP 1,122,105 A2) (see attached original document for reference).
	Regarding Claim 3, Jackson teaches the positive pressure vent according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that said filter is a liquid trap filter that causes said collected air to pass through a liquid to filter out said particular matter. However, such configuration is known in the art. 
	Manara discloses a relatable system for purifying the ventilation air in the passenger compartment of motor vehicles or the like (see Fig. 1 and Abstract). The system disclosed by Manara comprises a filter (1) that is in the form a liquid trap filter that causes collected air to pass through a liquid (3) to filter out particular matter (see at least Abstract and Fig. 1). Furthermore, the liquid trap filter includes a baffle (2’) capable of minimizing water splashing during use (see at least pgs. 4-5 and Fig. 1). Manara teaches that a liquid trap filter of this type is advantageous because it “functions as a natural and totally ecological filter and guarantees efficient abatement of all impurities” (see at least Abstract and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art to have modified the positive pressure vent taught by Jackson by replacing its membrane filter with a liquid trap filter based on the teachings of Manara. Doing so would have caused the filter to function as a natural and totally ecological filter that guarantees efficient abatement of all impurities. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 4, Manara also teaches that said liquid trap filter includes a baffle (2’) to minimize water splashing during use (see at least pgs. 4-5, Fig. 1 and the rejection for Claim 3 above).

	Regarding Claim 5, Manara also teaches that said liquid trap filter includes a plurality of notches (notches disposed within element (9)) to promote water bubbling (see at least pgs. 4-5, Figs. 1, 2 and the rejection for Claim 3 above). 


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson.
	Regarding Claim 12, Jackson teaches the positive pressure vent according to Claim 11 (see the rejection for Claim 11), but fails to explicitly teach that said cup formation is generally oval shaped.
However, merely reshaping the cup formation to make it “generally oval shaped” would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that said cup formation being “generally oval shaped” does not serve any advantage, particular purpose, or solve a stated problem since the specification fails to provide any reasoning as to why the cup formation must be “generally oval shaped”. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Jackson teaches of a cup formation that facilitates air flow equally as well as the claimed “generally oval shaped” cup formation and there is nothing of record to show otherwise. Moreover, it is evident from at least Fig. 5 of Jackson that the cup formation taught by Jackson could have been readily formed into a “generally” oval shape. 
	Therefore, it would have been prima facie obvious to modify the positive pressure vent taught by Jackson by simply reshaping the cup formation taught by Jackson into a “generally oval” shape since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 12.   

Response to Arguments
The arguments filed 4/7/2021 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that:
	“Applicant has amended Claim 1 to describe certain structures which direct air flow in a selected manner. Specifically, the Claim requires that the air flow turn downward from the inlet chamber through the filter and upward to enter a feeder channel downstream of the filter. The airflow moves from the feeder channel into the vehicle interior.
	Jackson fails to teach such flow. Whereas Applicant’s device filters the air flow then directs such air flow through the feeder channel, oppositely, Jackson moves airflow through the alleged feeder channel, then through the filter, then into the vehicle.
	For at least the reasons set forth herein, the Applicant respectfully submits that the cited reference fails to anticipate independent Claim 1, and any claim depending therefrom. Thus, the Applicant respectfully requests that this rejection be withdrawn.”

	These arguments are not persuasive because the claims are still too broad to overcome the prior art of record. As can readily be observed in Fig. 4 of the Jackson reference, the air flow turns downward from the inlet chamber (observe downward direction flow arrows in Fig. 4) through the filter (54’) and upward (observe upward direction flow arrows in Fig. 4 flowing out of filter 54’) to enter a feeder channel (channel that passes through element (66’)) downstream of the filter (see at least Fig. 4 and the rejection for Claim 1 above), wherein the airflow moves from the feeder channel into the vehicle interior filter (see at least Fig. 4 and the rejection for Claim 1 above). Thus, the Jackson reference can still be used to reject Claim 1 as amended (as presented above) and these arguments are consequently not considered persuasive. 
	It is recommended that Applicant further amend the claims to include additional structural features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giacomini (US 2,232,108) and Siegel (US 5,679,074) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/2/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762